Exhibit 10.13

SECURITY AND MEMBERSHIP INTEREST PLEDGE AGREEMENT

THIS SECURITY AND MEMBERSHIP INTEREST PLEDGE AGREEMENT (hereinafter referred to
as the “Agreement”) is dated as of the 16th day of July, 2013, by and between
Earth911, Inc., a Delaware corporation (“Pledgor”) and wholly owned subsidiary
of Infinity Resources Holdings Corp. (“Parent”), and Brian Dick (“Secured
Party”).

WHEREAS, Secured Party and Jeff Forte each own 50% of Quest Resources Group, LLC
(“Seller”), which in turn owns 50% of the membership interests in Quest
Resources Management Group, LLC, a Delaware limited liability company
(“Company”); and

WHEREAS, contemporaneously herewith, Parent, Seller, Secured Party and Jeff
Forte have entered into a Securities Purchase Agreement, pursuant to which
Parent will acquire all of Seller’s membership interests in Company; and

WHEREAS, Parent has contributed such membership interests to Pledgor; and

WHEREAS, Parent has contemporaneously herewith executed and delivered a
Convertible Secured Promissory Note, in the original principal amount of Eleven
Million Dollars ($11,000,000.00) payable to the order of Secured Party (the
“Promissory Note”) evidencing a portion of the purchase price for Parent’s
purchase of twenty-five percent (25%) of the outstanding Membership Interests of
the Company held by Seller; and

WHEREAS, Secured Party is willing to accept the Promissory Note only upon the
condition that all amounts due on the Promissory Note be secured by the pledge
of the Collateral (defined herein) by Pledgor to Secured Party as provided
herein (the performance and payment obligations of Parent described in the
Promissory Note are herein referred to collectively as the “Obligations”).

NOW, THEREFORE, Pledgor and Secured Party agree as follows:

1. Security Interest. Pledgor hereby pledges, assigns, transfers and grants to
Secured Party a security interest in the Collateral to secure the payment and
performance of the Obligations and all obligations contained in any documents
and instruments executed by Pledgor in connection with the Obligations.

2. Collateral. Pledgor hereby grants to Secured Party a first-priority security
interest in and continuing lien on all of the following property of Pledgor:
(i) in a twenty-five percent (25%) membership interest held by Pledgor in
Company (the “Membership Interest”); (ii) all payments of principal or interest,
distributions, dividends, cash, income, profits, instruments, securities and
other property from time to time received, receivable or otherwise distributed
in respect of, in exchange for or upon conversion of, the Membership Interest;
(iii) any and all voting and other rights, powers and privileges accruing or
incidental to an owner of an ownership interest in Company; and (iv) all cash
and non-cash proceeds and products of property described in (i) through (iii) of
this Section 2 (collectively, the “Collateral”).

 

SECURITY & PLEDGE AGREEMENT - PAGE 1



--------------------------------------------------------------------------------

3. Pledgor’s Covenants.

3.1 Pledgor shall authorize the filing of any and all financing statements and
continuation statements for the purpose of establishing, continuing or further
evidencing the perfection of the security interest granted herein.

3.2 Pledgor shall not be entitled to and may not dispose of or in any way
encumber or hypothecate the Membership Interest, or, upon the occurrence and
during the continuance of an Event of Default, any other portion of the
Collateral, without the prior written consent of Secured Party.

4. Agreement of Secured Party. If Parent shall pay to Secured Party all sums due
pursuant to the terms of the Promissory Note, then these presents and the
security interest hereby granted shall cease, terminate and become void, and
Secured Party shall, promptly after the demand of Parent or Pledgor, execute,
acknowledge and deliver to Pledgor instruments of release in respect of the
items of Collateral.

5. Pledgor’s Representations and Warranties. Pledgor represents and warrants the
following:

5.1 Pledgor has the power and authority to execute and deliver this Agreement;

5.2 No other security agreement covering any portion of the Collateral (or any
part thereof) has been made, and no security interest (other than the one
created hereby) or liens of any kind, including those acquired by attachment,
levy, or the like, has attached or been affected in the Collateral, and this
Agreement and pledge does not contravene or constitute a default under, any
provision of any contract to which Pledgor or the Company is a party or
applicable law or regulation;

5.3 Pledgor is the owner of each item comprising the Collateral;

5.4 Pledgor has benefited or will benefit, directly or indirectly, from the
Promissory Note and the attendant benefits, liabilities and obligations arising
therefrom; and

6. Events of Default. The occurrence and continuance of an “Event of Default”
under the Promissory Note shall constitute an Event of Default (“Event of
Default”) hereunder.

7. Remedies. Upon the occurrence and during the continuation of an Event of
Default described in Paragraph 6 hereof, Secured Party shall forthwith and
without the necessity of the execution of any additional documentation have the
sole and exclusive right to (i) exercise the voting and other consensual rights
of Pledgor in the Membership Interest, (ii) receive all cash payments and
dividends or other distributions payable in respect of the Membership Interest
(and all rights of Pledgor to distributions on account of the Membership
Interest shall be suspended until such time as no Event of Default is continuing
hereunder), and (iii) exercise any and all rights available to a secured party
under the UCC. Secured Party shall apply the proceeds of collection, sale or
other disposition of all or any part of the Collateral coming into Secured
Party’s possession to in accordance with Section 10 hereof.

 

SECURITY & PLEDGE AGREEMENT - PAGE 2



--------------------------------------------------------------------------------

Pledgor further agrees to use best efforts to do or cause to be done all such
other acts as may be necessary to make such sale or sales of all or any portion
of the Collateral pursuant to this Section 7 valid and binding and in compliance
with any and all other applicable requirements of law. Pledgor further agrees
that a breach of any of the covenants contained in this Section 7 will cause
irreparable injury to Secured Party, that Secured Party has no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 7 shall be specifically enforceable against
Pledgor, and Pledgor hereby waives and agrees not to assert any defenses against
an action for specific performance of such covenants except for a defense that
no Event of Default has occurred under the Promissory Note or this Agreement.

8. Fees and Expenses. Pledgor will, upon demand, pay to Secured Party the amount
of any and all reasonable and documented fees and expenses (including, without
limitation, the reasonable and documented fees and disbursements of his legal
counsel) that Secured Party may incur in connection with the exercise or
enforcement of any of the rights of Secured Party hereunder.

9. Power of Attorney. Pledgor hereby appoints and constitutes Secured Party as
Pledgor’s attorney-in-fact to exercise all of the following powers upon the
occurrence and at any time during the continuance of an Event of Default:
(i) collection of proceeds of any Collateral; (ii) conveyance of any item of
Collateral to any purchaser thereof; (iii) recording of any liens under
Section 3.1 hereof; and (iv) paying or discharging taxes or liens levied or
placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by
Secured Party in his sole discretion, and such payments made by Secured Party to
become the obligations of Pledgor to Secured Party, due and payable immediately
without demand. Secured Party’s authority hereunder shall include, without
limitation, transfer title to any item of Collateral, and file all financing
statements necessary or appropriate to preserve, protect or perfect the security
interest in the Collateral. This power of attorney is coupled with an interest
and is irrevocable by Pledgor.

10. Application of Proceeds. Upon the occurrence and during the continuance of
an Event of Default, the proceeds of any sale of, or other realization upon, all
or any part of the Collateral and any cash held shall be applied by Secured
Party in the following order of priorities:

First, to payment of the reasonable expenses of such sale or other realization,
including reasonable compensation to agents of and legal counsel for Secured
Party, and all reasonable expenses incurred or made by Secured Party in
connection therewith;

Second, to the payment of accrued but unpaid interest, if any, on the Promissory
Note;

Third, to the payment of unpaid principal of the Promissory Note; and

 

SECURITY & PLEDGE AGREEMENT - PAGE 3



--------------------------------------------------------------------------------

Finally, to payment to Pledgor or its respective assigns, heirs or personal
representatives, or as a court of competent jurisdiction may direct, of any
surplus then remaining from such proceeds.

11. Audit Committee Oversight. The Audit Committee of the Company’s Board of
Directors shall have the sole authority and discretion to authorize payments due
and owing under the Promissory Note and to take any actions and make any and all
decisions related to the Promissory Note and this Agreement.

12. General.

12.1 This Agreement, together with any other agreement executed in connection
herewith, including the Promissory Note, is intended by the parties as the final
expression of their agreement with respect to its subject, and is intended as a
complete and exclusive statement of the terms and conditions thereof.

12.2. The terms of this Agreement shall be binding upon the parties and their
respective heirs, personal representatives, successors and assigns. As used
herein, the plural number shall, where appropriate, include the singular, and
vice versa.

12.3. Any notice that may be given by either Pledgor or Secured Party shall be
in writing and shall be deemed given upon the earlier of the time of receipt
thereof by the person entitled to receive such notice, or if mailed by
registered or certified mail or with a recognized overnight mail courier upon
three (3) business days after deposit with the U.S. Post Office or one
(1) business day after deposit with such overnight mail courier, if postage is
prepaid and mailing is addressed to Pledgor or Secured Party, as the case may
be, at the following addresses, or to a different address previously given in a
written notice to the other party:

To Pledgor:

c/o Infinity Resources Holdings Corp.

1375 North Scottsdale Road, Suite 140

Scottsdale, Arizona 85257

Attention: Chairman of the Board

Phone: (480) 729-6612

Fax: (480) 889-2660

E-mail: mas917@gmail.com

and

c/o Infinity Resources Holdings Corp.

1375 North Scottsdale Road, Suite 140

Scottsdale, Arizona 85257

Attention: Chairman of the Audit Committee

Phone: (602) 300-8788

Fax: (602) 532-7469

E-mail: rmiller@swcapital.com

 

SECURITY & PLEDGE AGREEMENT - PAGE 4



--------------------------------------------------------------------------------

with a copy, given in the manner

prescribed above to:

Greenberg Traurig LLP

2375 East Camelback Road, Suite 700

Phoenix, Arizona 85016

Attention: Robert S. Kant, Esq.

Phone: (602) 445-8302

Fax: (602) 445-8100

E-mail: KantR@gtlaw.com

To Secured Party:

Brian Dick

6175 Main Street, Suite 420

Frisco, Texas 75034

Phone: (972) 464-0004

Fax: (972) 464-0015

E-mail: briand@questrmg.com

with a copy, given in the manner

prescribed above to:

Jordan, Houser & Flournoy, LLP

2591 North Dallas Parkway, Suite 408

Frisco, Texas 75034

Attention: Cynthia Hurley, Esq.

Phone: (972) 668-6810

Fax: (214) 618-9723

E-mail: churley@jhflegal.com

12.4. If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (i) the other provisions hereof
shall remain in full force and effect in such jurisdiction, (ii) the invalidity
or unenforceability of any provisions hereof in any jurisdiction shall not
affect the validity or enforceability of such provision in any other
jurisdiction, and (iii) the parties hereto shall endeavor in good faith
negotiations to replace the invalid or unenforceable provisions with valid and
enforceable provisions, the economic effect of which comes as close as
practicable to that of the invalid or unenforceable provisions.

 

SECURITY & PLEDGE AGREEMENT - PAGE 5



--------------------------------------------------------------------------------

12.5. This Agreement may be amended, modified, supplemented or be the subject of
a waiver only by a writing executed by Secured Party and Pledgor. Failure of the
Secured Party to exercise, or delay in exercising, any right, power or privilege
hereunder shall not operate as a waiver thereof. No single or partial exercise
of any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the Secured Party
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any rights or remedies provided by law.

13. Construction and Interpretation of Agreement. All terms not defined herein
or in the Promissory Note shall have the meaning set forth in the applicable
UCC, except where the context otherwise requires. The language used in this
Agreement shall be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction shall be applied against
either party. The language in this Agreement was chosen by the parties to
express their mutual intent, and any ambiguity in this Agreement shall not be
construed against either Pledgor or Secured Party as the drafter of this
Agreement under the doctrine of contra proferentem or otherwise.

14. Acknowledgments. Pledgor hereby acknowledges that (a) it has been advised of
the legal and practical effects of this Agreement, and (b) it has entered into
this Agreement (and all agreements relating to or evidencing the Obligations) of
its own free will in accordance with its own judgment and without reliance upon
any statement or representation of Secured Party, Secured Party’s attorneys or
other representatives or any other party or person, and no promise or inducement
has been made to Pledgor, and no agreement has been made with it, that is not
expressed herein or the other written agreements entered into contemporaneously.

15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which, together, shall
constitute one and the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

SECURITY & PLEDGE AGREEMENT - PAGE 6



--------------------------------------------------------------------------------

EXECUTED as of the day first written above.

 

PLEDGOR: Infinity Resources Holdings Corp. /s/ Mitchell A. Saltz Mitchell A.
Saltz, Chairman of the Board

 

SECURED PARTY: /s/ Brian Dick Brian Dick

 

Agreed and consented to by: Quest Resources Group, LLC /s/ Brian Dick By: Brian
Dick as its Member/Manager

Signature Page to Security and Membership Interest Pledge Agreement (Dick)